DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 1/12/22.  Claims 8, 13, and 14 were amended; claims 15-20 were cancelled; and claims 1-7 were previously withdrawn.  Claims 1-14 are presently pending and claims 8-14 are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, see pages 6-7 of Remarks, filed 1/12/22, with respect to the objection to claim 8 have been fully considered and are persuasive.  The objection to claim 8 has been withdrawn. 
5.	Applicant’s arguments, see pages 7-13 of Remarks, filed 1/12/22, with respect to the rejections of claims 8-14 under 35 U.S.C. 112(a) have been fully considered, some of which are persuasive.  Therefore some of the grounds of rejection are withdrawn, however the rejections of claims 8-14 under 35 U.S.C. 112(a) are maintained on the grounds presented in the following Office Action and further including new grounds of rejection necessitated by amendment.
Newly amended claim 8 recites “the velocity fluctuation threshold for weighing protection defines a range of rotation velocity of the motor”, wherein on page 9 of the Remarks applicant cites paragraph [¶0006] of the specification as support for said feature which teaches “There are two limiting conditions for setting the weighing protection threshold, the first condition is that the threshold cannot be too big to cause the collision with the drum, and the second condition is that the threshold cannot be too small to result in failure of dehydration”.  Applicant argues that said description inherently defines a range of rotation velocity of the motor.
Examiner respectfully disagrees that this description inherently defines a range of rotation velocity of the motor defined by the velocity fluctuation threshold for weighing protection.  Said recitation does not describe the velocity fluctuation threshold as a range of velocities between which the motor fluctuates, but rather describes that the velocity fluctuation threshold is selected to be above a minimum and below a maximum value.  The specification does not provide supportive written description for the velocity fluctuation threshold defining “a range of rotation velocity of the motor”; as seen in Figure 3 and described in paragraph [¶0032], the velocity fluctuation threshold is not a range, but a singular value of rpm (e.g. 580, 700, 850, 1100, or 1700).
6.	Applicant’s arguments, see pages 13-16 of Remarks, filed 1/12/22, with respect to the rejections of claims 8-14 under 35 U.S.C. 112(b) have been fully considered, some of which are persuasive.  Therefore some of the grounds of rejection are withdrawn, however the rejections of claims 8-14 under 35 U.S.C. 112(b) are maintained on the grounds presented in the following Office Action.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In determining whether a lack of enablement exists, the Wands factors (see MPEP 2164.01(a)) are considered as follows:
Regarding claims 8-14,
	Specifically, newly amended independent claim 8 recites:
	“A drum washing machine comprising:
	a drum;
	a motor;
	a memory configured to store a program including program code; and
a processor configured to execute the program stored in the memory to: 
select a load range to which a current load of the drum belongs corresponding to an average starting power of the drum from a plurality of load ranges;  
set a velocity fluctuation threshold for weighing protection corresponding to the load range to which the current load of the drum belongs from a plurality of velocity fluctuation thresholds, wherein the velocity fluctuation threshold for weighing protection defines a range of rotation velocity of the motor; and
the processor being further configured to control the motor to rotate the drum based on the velocity fluctuation threshold set”,
however there is inadequate supportive description within the specification that provides any explanation as to how this is accomplished or what mechanism(s) are used.  The written description provides no explanation as to what structural element(s) enable said processor to measure/sense/detect/determine an “average starting power of the drum”.  The specification teaches that “an average starting power of a drum is acquired in a starting process of the drum” [¶0009], however there is no written description as to what constitutes said “starting process”; therefore it cannot be surmised how and from what said average starting power is determined.  Claim 8 recites that the processor is configured to “set a velocity fluctuation threshold for weighing protection corresponding to the load range to which the current load of the drum belongs from a plurality of velocity fluctuation thresholds, wherein the velocity fluctuation threshold for weighing protection defines a range of rotation velocity of the motor”, however there is inadequate supportive description for said “velocity fluctuation threshold for weighing protection” and it is unclear what settings are made.  The specification does not provide supportive written description for the velocity fluctuation threshold defining “a range of rotation velocity of the motor”; as seen in Figure 3 and described in paragraph [¶0032], the velocity fluctuation threshold is not a range, but a singular value of rpm (e.g. 580, 700, 850, 1100, or 1700).  The specification does not adequately describe how/whether said “velocity fluctuation threshold for weighing protection” refers to a target drum velocity or a range in which the drum velocity is permitted to fluctuate.  The specification further fails to describe the structures of the “velocity-fluctuation-threshold acquiring module”, and it is unclear what structural element(s) enable said module to monitor a velocity fluctuation threshold for weighing protection.  Paragraph [¶0008] of the specification teaches that “An objective of the present disclosure is to provide a drum washing machine, and a control method and a control apparatus for the same, aiming to solve problems existing in a control method for a washing machine in the prior art, i.e. collision with a drum in a weighing process and failure of dehydration for one piece of clothes”.  However, in the description of claim 8, it cannot be technically recognized whether or not “collision with a drum in a weighing process and failure of dehydration for one piece of clothes” can be determined in the processor step of “set[ting] a velocity fluctuation threshold for weighing protection corresponding to the load range” defined by claim 8.  From the teachings of paragraphs [¶0040]-[¶0052], it can be surmised that the control apparatus for the drum washing machines includes a processor, a communication interface, a memory, and a bus [¶0041], however there is inadequate description explicitly teaching the necessary structural elements/mechanisms that would enable the claimed functions of the processor configuration defined by claim 8.  Upon review of the disclosure in its entirety, the drawings fail to illustrate any such apparatus for controlling a drum washing machine comprising a processor as defined by claim 8; rather, the drawings are entirely devoid of illustrating any structure at all.  None of the prior art available fairly teaches or suggests such an apparatus comprising a processor in the specifically claimed configuration, and the operation of such features would not be obvious to one having ordinary skill in the art at the time of invention. Given an absence of working examples within the disclosure of the instant application, the inventor provides insufficient direction for one having ordinary skill in the art to fairly predict how to make and/or use the full scope of the claimed invention without undue experimentation.  On this basis, a conclusion of lack of enablement is reached for independent claim 8.

9.	Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 8-14,
Independent claim 8 recites “wherein the velocity fluctuation threshold for weighing protection defines a range of rotation velocity of the motor” however there is inadequate support for said velocity fluctuation threshold defining a range of rotation velocity of the motor as defined by the claim.  Contrary to the claim, the specification teaches in paragraph [¶0032] that the velocity fluctuation threshold is not a range, but a singular value of rpm (e.g. 580, 700, 850, 1100, or 1700) [as also seen in Figure 3].  Absent any information/description regarding said recited features in the application as a whole, it is therefore determined that there is insufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole. See MPEP 2163.                                                    

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8,
Lines 5-7 recite a processor configured to “select a load range to which a current load of the drum belongs corresponding to the average starting power from a plurality of load ranges” which renders the claim indefinite because it is unclear whether regulating a load range to which a current load of the drum belongs requires additional unclaimed structural element(s) of the apparatus essential to monitoring current load of the drum.
Lines 8-10 recite a processor configured to “set a velocity fluctuation threshold for weighing protection corresponding to the load range to which the current load of the drum belongs from a plurality of velocity fluctuation thresholds” which renders the claim indefinite because it is unclear whether regulating a velocity fluctuation threshold requires additional unclaimed structural element(s) of the apparatus essential to monitoring said velocity.
The scope of the claim is unascertainable and therefore deemed indefinite. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711